DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Claims 1-4, 6-11, 13-14, 21-22, 24-27 and 41-42 are pending in this application, of which claims 1, 8 and 21 are independent claims. Claims 5, 12, 15-20, 23 and 28-40 have been cancelled by the Applicant.
Applicant’s arguments in the remarks filed on 11/26//2020 with respect to prior art rejections of claims 1-4, 6-11, 13-14, 21-22, 24-27 and 41-42 have been considered, but are moot in view of the new ground(s) of rejection. 
Applicant’s arguments in the remarks filed on 11/26//2020 with respect to nonstatutory double patenting rejections of claims 1-4, 6-11, 13-14, 21-22, 24-27 and 41-42 have been considered, and since the Applicant has decided to delay addressing the rejection at a later time, the nonstatutory double patenting rejections are therefore continued to be maintained rejected.
Claim Rejections - 35 USC § 103
NOTICE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
NOTICE: This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 1-4, 6, 8-11, 13, 21-22, 24 and 26 are rejected under 35 U.S.C. §103(a) as being unpatentable over Juliver et al. (US Pub. 2012/0041675, herein “Juliver”) in view of Li (US 2015/0097669)
Regarding claims 1 and 8, Juliver discloses a system of electronic device {Juliver: Figs. 1-2, [0048]-[0051]: a transportation service system 20 using electronic devices (24, 32, 36, 52, 60)}, comprising:
(120) comprising a set of instructions for assisting two other terminals to establish connections therebetween {Juliver: Fig. 2, [0050]: storage 120 storing operation system and programs and executable instructions for implementing the transportation service and dispatching application}; and
one or more processors configured to communicate with the one or more storage media, wherein when executing the set of instructions {Juliver: Fig. 2, [0050]: CPU 102, I/O interface 112 and network interface 116 coupled to bus 124 for executing instructions to implement transportation service}, the one or more processors are directed to:
receive first electronic signals from a second terminal (24, 52), the first electronic signals including first structured data encoding terminal information of a first terminal (32, 36, 40) associated with the second terminal (24) {Juliver: Figs. 3-4, S230, [0087]-[0088]; [0101]; [0106]-[0109]: service provider 24 and client management 52 servers (i.e. 2nd terminal) plan a trip, select a taxi vehicle and transmit a trip request to taxi vehicle (1st terminal) using a dispatch message encoded with taxi vehicle information};
receive second electronic signals including second structured data encoding an identification of a third terminal {Juliver: Figs. 3-4, S220, S240, [0087]-[0088]; [0101]; [0106]-[0109]: service provider (24) and management (52) servers also receive from the client (i.e. third terminal) information and location information related to the trip}; and
{Juliver: Figs. 3-4; S240-S250, [0118]-[0119]; [0126]-[0134]: service provider server (24) and management server (52)  transmit pre-trip interaction (S240) and vehicle information status to the client device. On-trip interaction such as trip timing, rate and billing are also sent to client device (i.e. third terminal)}, 
However, Juliver fails to disclose wherein the third structured data includes a first portion encoding the identification of the third terminal, a second portion encoding the terminal information of the display device of the first terminal including a short-range connection ID and a password of the display device of the first terminal, and a third portion encoding a command to direct the third terminal to initiate a process to establish a communication connection with the display device of the first terminal via a short-range connection based on the terminal information of the display device of the first terminal including the short-range connection ID and the password of the display device of the first terminal.
LI discloses wherein the third structured data includes a first portion encoding the identification of the third terminal (LI: [0114]-[0115]: User ID, UTAID), a second portion encoding the terminal information of the display device of the first terminal including a short-range connection ID and a password of the display device of the first terminal (LI: [0114]-[0115]; [0132]: SRC IP address, user account password), and a third portion encoding a command to direct the third terminal to initiate a process to establish a communication connection with {LI: Figs. 15A-B, 16A-B; 17-17A: [0114]; [0263]]; [0274]; [0280]: Provision server 114 transmits to the handset the UTAID, authentication key and user account information including the ‘DEV’ short-range communication IP address; user account ID and password to instruct the handset to communicate in accessing the DEV of the display of the vehicle}. 
Similar to Juliver, LI shares the same field of endeavor in providing configuration for mobile device accessing display screen of an  automobile; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of LI and Juliver before him before the effective filing date of the claimed invention to replace the configuration message transmitted to the handset device as taught by LI to Juliver, as with the configuration message, Juliver’s mobile device can therefore be configured to be able to access the display device of the of the vehicle to improve the service quality and cost reduction for the user of the wireless mobile communication system {LI: [0038]}.
Regarding Claim 21, Juliver discloses an electronic terminal {Juliver: Figs. 1-2, [0048]-[0051]: a transportation service provider 24 using client management server 52 via taxi 40 and onboard terminal devices 32, 38 providing service for user devices 60}, comprising:
one or more storage media (Fig. 2: 120) comprising a set of instructions for connecting to another terminal device associated with an on-demand {Juliver: Figs. 1-2, [0050]-[0051]: storage 120 storing operation system and programs and executable instructions for connecting to other electronic devices: taxi 40 (32,36) and client 60 for implementing the transportation service and dispatching application}; and
one or more processors (Fig. 2: 104) configured to communicate with the one or more storage media (Figs. 1-2, [0050]-[0051]), wherein when executing the set of instructions, the one or more processors are directed to:
receive first electronic signals from a computer server {Juliver: Figs. 3-4, S230, [0087]-[0088]; [0101]; [0106]-[0109]: service provider 24 receives scheduled trip from client management server 52 to select a taxi vehicle and transmit a trip request to taxi vehicle (target terminal) using a dispatch message encoded with taxi vehicle information}, and
generate second electronic signals to initiate the communication connection between the target terminal and the electronic terminal based on the first electronic signals {Juliver: Figs. 3-4; S240-S250, [0118]-[0119]; [0126]-[0134]: service provider (24) and management (52) servers transmit pre-trip interaction S240 and vehicle information status to the client device 60. On-trip interaction such as trip timing, rate and billing are also sent to client device 60}.
However, Juliver fails to disclose the first electronic signals including a first portion encoding the an identification of the electronic terminal, a second portion encoding the terminal information of the a target terminal including a short-range connection ID and a password of a display device of the target 
LI discloses the first electronic signals including a first portion encoding the an identification of the electronic terminal (LI: [0114]-[0115]: User ID, UTAID), a second portion encoding the terminal information of the a target terminal including a short-range connection ID and a password of a display device of the target terminal (LI: [0114]-[0115]; [0132]: SRC IP address, user account password), and a third portion encoding a command to direct the electronic terminal to initiate a process to establish a communication connection with the display device of the target terminal via a short-range connection based on the terminal information of the display device of the target terminal including the short-range connection ID and the password of the display device of the first terminal {LI: Figs. 15A-B, 16A-B; 17-17A: [0114]; [0263]]; [0274]; [0280]: Provision server 114 transmits to the handset the UTAID, authentication key and user account information including the ‘DEV’ short-range communication IP address; user account ID and password to instruct the handset to communicate in accessing the DEV of the display of the vehicle}. 
Similar to Juliver, LI shares the same field of endeavor in providing configuration for mobile device accessing display screen of an  automobile; As a LI and Juliver before him before the effective filing date of the claimed invention to replace the configuration message transmitted to the handset device as taught by LI to Juliver, as with the configuration message, Juliver’s mobile device can therefore be configured to be able to access the display device of the of the vehicle to improve the service quality and cost reduction for the user of the wireless mobile communication system {LI: [0038]}.
Regarding Claims 2, 9 and 22, Juliver and LI disclose the system of claim 1, wherein the third terminal is associated with a transportation service requestor that requests a transportation service (60), the first terminal is associated with a vehicle (40), and the second terminal is associated with a transportation service provider that is providing the transportation service to the service requestor using the vehicle (24, 52); and wherein the one or more processors are further directed to determine that the service provider is providing the transportation service to the service requestor {Juliver: Figs. 1-2, [0048]-[0051]; Figs. 3-4, S230, [0087]-[0088]; [0101]; [0106]-[0109]: the service provider 24 and service management 52 determines transportation service for the client 60}.
Regarding Claims 3 and 10, Juliver and LI disclose the system of claim 1, wherein the first structured data includes a first portion encoding an identification of the first terminal, and a second portion encoding connection information of the first terminal {Juliver: Figs. 3-4, [0086]-[0087]: trip information and dispatch request including first terminal, taxi vehicle information; [0170]-[0179]: trip planning including selecting secure connection information and travel route; service provider and service management servers linking client and taxi vehicle information via stored client information}.
Regarding Claims 4, 11 and 24, Juliver and LI disclose the system of claim 3, wherein the connection information includes an authorization code to enable the first terminal to accept a connection request from the third terminal {Juliver: [0189]: client management server 52 facilitates authorization or de-authorization of these devices and applications. Palin: Figs. 1C-1G: [0185]-[0187]; [0193]-[0196]: connection request including BD_ADDR and encrypted key password for authenticate connection}.
Regarding Claims 6, 13 and 26, Juliver and LI disclose the system of claim 1, wherein the communication connection between the third terminal and the first terminal is limited to unidirectional sending multimedia data from the third terminal to the first terminal {Juliver: Fig. 4, [0105]-[0106]: trip and/or client information are uni-directional information maybe send from client to the taxi vehicle}. 
Claims 7, 14 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over “Juliver” in view of LI and further in view of Jung et al. (US Pub. 2014/0058896, herein “Jung”).
Regarding claims 7 and 14, Juliver and LI disclose the system of claim 1 or the method of claim 8; however, Juliver and LI fail to disclose wherein the first terminal is included in the second terminal.
Jung discloses wherein the first terminal is included in the second terminal {Jung: Fig. 1, [0079]: the transport service providing vehicle 300 maybe one or more of a transport service providing means for providing service for providing service for client mobile terminal 100}. 
Similarly to Juliver, Jung shares the same field of endeavor in providing transportation service to mobile device users; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Jung and Juliver before him before the effective filing date of the claimed invention to modify the transport service structure configuration as taught by Jung to Juliver, as with the integration of the transport service providing means with the transport means, Juliver transport service provider can therefore simplify to improve the convenience and safety for the public transportation service {Jung: [0005]-[0006]}.
Regarding Claim 27, Juliver and LI disclose the electronic terminal of claim 21; however, Juliver and LI fail to disclose wherein to initiate the communication connection between the target terminal and the electronic terminal the one or more processors are directed to: send, to the target terminal, fourth electronic signals encoding a request of connecting the target terminal with the electronic terminal based on the terminal information of the target terminal; receive, from the target terminal, fifth electronic signals encoding a response of agreeing to connect the target terminal with the electronic terminal; and establish the communication connection between the target terminal and the electronic terminal based on the response.
Jung discloses herein to initiate the communication connection between the target terminal and the electronic terminal the one or more processors are directed to: send, to the target terminal, fourth electronic signals encoding a request of connecting the target terminal with the electronic terminal based on the terminal information of the target terminal {Jung: Fig. 19, [0217]-[0221]: transport service provider or server 200 may send payment amount and/or method (i.e. fourth electronic signal) to the service providing vehicle 300 or driver ([0219]-[0220])}; receive, from the target terminal, fifth electronic signals encoding a response of agreeing to connect the target terminal with the electronic terminal {Jung: Fig. 19, [0217]-[0221]: service providing vehicle 300: service providing vehicle 300 may transmits payment and/or payment method approval to service management server 200}; and establish the communication connection between the target terminal and the electronic terminal based on the response {Jung: Fig. 19, [0217]-[0221]:connection to financial payment center is established and maintained until complete and a survey maybe initiated for rating the service and the driver}.
Similarly to Juliver, Jung shares the same field of endeavor in providing transportation service to mobile device users; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Jung and Juliver before him before the effective filing date of the claimed invention to modify the transport service structure configuration as taught by Jung to Juliver, as with the integration of the transport service providing means with the transport means, Juliver transport service provider can therefore simplify to improve the {Jung: [0005]-[0006]}.
Claims 25 and 41-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over “Juliver” in view of “Li” and further in view of Nespolo et al. (US Pub. 2015/0223032, hereinafter “Nespolo”)
Regarding claim 25, Juliver and LI disclose the electronic terminal of claim 21, However, Juliver and LI fail to disclose wherein the one or more processors are further directed to: access the one or more storage media to read multimedia contents stored therein; encode the multimedia contents to second structured data; and send third electronic signals encoding the second structured data to the target terminal via the short-range connection.
Nespolo discloses wherein the one or more processors are further directed to: access the one or more storage media to read multimedia contents stored therein; encode the multimedia contents to second structured data; and send third electronic signals encoding the second structured data to the target terminal via the short-range connection {Nespolo: Figs. 3-4: [0025]-[0029]: a passenger smart devices 112A-C may take charge of controlling the vehicle entertainment system for the driver during the driver is in driving mode such that the driver can only focus on to the driving task. The passenger smart devices 112A-C can access all video data played on the vehicle dashboard and act to control it accordingly}.
Similarly to Juliver, Nespolo shares the same field of endeavor in providing short range application for interfacing with vehicle communication Nespolo and Juliver before him before the effective filing date of the claimed invention to allow the third mobile device to access and control the media from the vehicle interface as taught by Nespolo to Juliver, as with the media access control from passenger device, Juliver passenger mobile device can therefore access the trip data display on the vehicle device to improve the trip safety by minimizing the driver distraction and activities during the driving task {Nespolo: [0003]-[0004]}.
Regarding Claim 41 and 42, Juliver and LI disclose the system of claim 1, however, Juliver and LI fail to disclose wherein the third terminal directly accesses video data played on the display device, and the video data played on the display device is received from the third terminal.
Nespolo discloses wherein the third terminal directly accesses video data played on the display device, and the video data played on the display device is received from the third terminal {Nespolo: Figs. 3-4: [0025]-[0029]: a passenger smart devices 112A-C may take charge of controlling the vehicle entertainment system for the driver during the driver is in driving mode such that the driver can only focus on to the driving task. The passenger smart devices 112A-C can access all video data played on the vehicle dashboard and act to control it accordingly}.
Similarly to Juliver, Nespolo shares the same field of endeavor in providing short range application for interfacing with vehicle communication system; As a result, it would have been obvious to one having ordinary skill in the Nespolo and Juliver before him before the effective filing date of the claimed invention to allow the third mobile device to access and control the media from the vehicle interface as taught by Nespolo to Juliver, as with the media access control from passenger device, Juliver passenger mobile device can therefore access the trip data display on the vehicle device to improve the trip safety by minimizing the driver distraction and activities during the driving task {Nespolo: [0003]-[0004]}.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-11, 13-14 and 21-22, 24-27 and 41-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,555,354. Although the claims at issue are not identical, they are not patentably distinct from each because Claims 1-4, 6-11, 13-14 and 21-22 and 24-27 are anticipated over by Claims 1-20 of the U.S. Patent No. 10,555,354.
The double patenting rejection of Claims 1-4, 6-11, 13-14, 21-22, 24-27 and 41-42 over Claims 1-20 can be mapped as follows:
Application 16/697,067
PATENT 10,555,354
Double Patenting Rejection Mapping
1, 8
1, 8
The instant Claims 1, 8 of the current application are anticipated by claims 1 and 8 of the conflicting Patent.
2, 9
2, 9
The instant Claims 2, 9 of the current application are anticipated by claims 2 and 9 of the conflicting Patent.
3, 10
3, 10
The instant Claims 3, 10 of the current application are anticipated by claims 3 and 10 of the conflicting Patent.
4, 11
4, 11
The instant Claims 4, 11 of the current application are anticipated by claims 4 and 11 of the conflicting Patent.
6, 13
6, 13
The instant Claims 6, 13 of the current application are anticipated by claims 6 and 13 of the conflicting Patent.
7, 14
7
The instant Claims 7, 14 of the current application are anticipated by claim 7 of the conflicting Patent.
21
14
The instant Claim 21 of the current application is anticipated by claim 14 of the conflicting Patent.
22
15
The instant Claim 22 of the current application is anticipated by claim 15 of the conflicting Patent.
24
17
The instant Claim 24 of the current application is anticipated by claim 17 of the conflicting Patent.
25
18
The instant Claim 25 of the current application is anticipated by claim 18 of the conflicting Patent.
26
19
The instant Claim 26 of the current application is anticipated by claim 19 of the conflicting Patent.
27
20
The instant Claim 27 of the current application is anticipated by claim 20 of the conflicting Patent.
41, 42
1, 8, 14
The instant Claim 41 and 42 of the current application are anticipated by claim 1, 8 and 21 of the conflicting Patent.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL P TRAN whose telephone number is 571-270-1944 (FAX. 571-270-2944).  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/PAUL P TRAN/
Examiner, Art Unit 2649

February 28, 2021